DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 10, 14-15, 18, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM (US 2019/0253944).
Regarding claim 1, 14, An information processing method applied to a user equipment (UE) operating in a single registration mode, comprising: 
receiving assistance information from a first network (KIM: ¶110, ¶70, the UE/terminal in a single registration mode receives information assisting it in inter-system/inter-RAT handover/mobility); 
KIM: ¶110, ¶112, ¶126, the UE performs attachment procedure based on the request message with assistance information received from the source base station (a 5G network base station/first network)).

Regarding claim 2, 15, KIM discloses method according to claim 1, wherein the step of initiating an attaching or initial registration procedure according to the assistance information received from the first network when the UE is moving between the first network and a second network comprises: 
determining whether the UE in single registration mode can be supported in the first network according to the assistance information received from the first network; initiating the attaching or initial registration procedure when accessing the second network, if the UE in single registration mode cannot be supported in the first network (KIM: ¶110, ¶112, ¶126, ¶102, when it is determined that NGx interface is not supported between the 5G-CN and EPC (i.e. the UE in the single registration mode cannot be supported), the UE performs an initial attachment).


Regarding claim 5, 18, KIM discloses method according to claim 1, 

determining whether an access to the second network is needed according to the assistance information received from the first network; initiating the attaching or initial registration procedure when accessing the second network, if the access to the second network is needed (KIM: ¶110, ¶112, ¶126, ¶102, when it is determined that NGx interface is not supported between the 5G-CN and EPC (i.e. the UE in the single registration mode cannot be supported), the UE performs an initial attachment; this is performed when it is determined that an access to the other system (LTE/EPC) is necessary due to the quality measurements ).

Regarding claim 10, 23, KIM discloses information processing method applied to a network-side equipment of a first network, comprising: 
acquiring assistance information;  sending the assistance information to a UE operating in a single registration mode (KIM: ¶110, ¶70,  ¶122, ¶126, the UE/terminal in a single registration mode receives information assisting it in inter-system/inter-RAT handover/mobility; this information is acquired at the network’s base station before sending it to the UE), 
the UE initiating an attaching or initial registration procedure according to the assistance information received from the first network when moving between the first network and a second network (KIM: ¶110, ¶112, ¶126, the UE performs attachment procedure based on the request message with assistance information received from the source base station (a 5G network base station/first network)).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 3, 6-9, 11-13, 16, 19, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2019/0253944) in view of PARKVALL et al (US 2020/0120482)


Regarding claim 3, 16, KIM discloses method according to claim 2, wherein the assistance information comprises: 
an indication or registration mode negotiated on the signaling level (KIM: ¶110, an indication is provided to the UE for the release and redirection); 
the step of determining whether the UE in single registration mode can be supported in the first network according to the assistance information received from the first network comprises: 
determining whether the UE in single registration mode can be supported in the first network according to the result or indication of the registration mode negotiation (KIM: ¶110, ¶112, ¶126, ¶102, it is determined that NGx interface is not supported between the 5G-CN and EPC (i.e. the UE in the single registration mode cannot be supported) based on a communication between the base station of the 5G network and the UE (equivalent to registration mode negotiation i.e. a negotiation between hand-over or redirection based on the registration mode of the UE and Nx interface availability)).
KIM remains silent regarding indication being on NAS level or signaling level being NAS level.
However, PARKVALL et al (US 2020/0120482) discloses indication being on NAS level or signaling level being NAS level (PARKVALL: ¶324-342, the inter-RAT handover and release functions are at the NAS level).
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of PARKVALL as it provides a way to improve standard compliance by using standard signaling protocol of NAS level signaling in order to perform the control functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of PARKVALL in order to enhance standard compliance. 

Regarding claim 6, 19,  KIM method according to claim 5/18, wherein the assistance information comprises: an instruction sent by a base station in the first network through an message, the instruction comprising: information about cells of the second network; or an indication that switching among different access technologies is not supported; or an instruction of performing a reselection to the second network (KIM: ¶110, ¶126, redirection procedure is indicated in the instruction sent by the network to the UE).
KIM remains silent regarding the message being an RRC message. 
However, PARKVALL discloses indication the message being an RRC message (PARKVALL: ¶324-342, the inter-RAT handover and release functions are via RRC messages).
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of PARKVALL as it provides a way to improve standard compliance by using standard signaling protocol of RRC signaling in order to perform the control functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of PARKVALL in order to enhance standard compliance.
Regarding claim 7, KIM modified by PARKVALL discloses the method according to claim 6, wherein the RRC message is an RRC connection release message (PARKVALL: ¶326, RRC connection release message).

Regarding claim 8,  KIM modified by PARKVALL discloses method according to claim 7, wherein the instruction is sent when the first network fails to switch among different access technologies (KIM: ¶126, when the inter-system handover/switch is not possible/failed by the first network/AFM).

Regarding claim 9, KIM modified by PARKVALL discloses method according to claim 2, wherein the assistance information comprises: 
KIM: ¶110, ¶126, redirection procedure is indicated in the instruction sent by the network to the UE).
KIM remains silent regarding the message being an NAS message. 
However, PARKVALL discloses indication the message being an NAS message (PARKVALL: ¶324-342, the inter-RAT handover and release functions are via NAS messages).
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of PARKVALL as it provides a way to improve standard compliance by using standard signaling protocol of NAS level signaling in order to perform the control functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of PARKVALL in order to enhance standard compliance.

Regarding claim 11, 24,  KIM modified by PARKVALL method according to claim 10/23, wherein, the assistance information comprises: message indication or registration mode negotiated on the signaling level; or the assistance information comprises: neighborhood measurement information; or the assistance information comprises: an instruction sent by a base station in the first network through an message, the instruction comprising: information about cells of the second network; or an indication that switching among different access technologies is not supported; or an instruction of performing a reselection to the second network; or the assistance KIM: ¶110, an indication is provided to the UE for the release and redirection; KIM: ¶110, ¶112, ¶126, ¶102, it is determined that NGx interface is not supported between the 5G-CN and EPC (i.e. the UE in the single registration mode cannot be supported) based on a communication between the base station of the 5G network and the UE (equivalent to registration mode negotiation i.e. a negotiation between hand-over or redirection based on the registration mode of the UE and Nx interface availability)).
KIM remains silent regarding indication being on NAS level or signaling level being NAS level; and the message also being an RRC message.
However, PARKVALL et al (US 2020/0120482) discloses indication being on NAS level or signaling level being NAS level; and the message also being an RRC message (PARKVALL: ¶324-342, the inter-RAT handover and release functions are at the NAS level and is an RRC message).
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of PARKVALL as it provides a way to improve standard compliance by using standard signaling protocol of NAS level signaling in order to perform the control functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of PARKVALL in order to enhance standard compliance. 


Regarding claim 12, KIM modified by PARKVALL discloses as  wherein the RRC message is an RRC connection release message (PARKVALL: ¶326, RRC connection release message).

Regarding claim 13, KIM modified by PARKVALL discloses method according to claim 12, wherein the instruction sent by the base station in the first network through the RRC message is sent when the first network fails to switch among different access technologies (KIM: ¶126, when the inter-system handover/switch is not possible/failed by the first network/AFM).


Allowable Subject Matter
Claims 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the prior art of record either alone or in combination does not disclose method according to claim 2, wherein the assistance information comprises: 
neighborhood measurement information; the step of determining whether the UE in single registration mode can be supported in the first network according to the assistance information received from the first network comprises: determining that the UE in single registration mode cannot be supported in the first network, if the 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See Attached PTO-892
Document U discloses a comprehensive study on the mobility management in 5G HetNet in terms of radio resource control, the initial access and registration procedure of the user equipment (UE) to the network, the paging procedure that provides the location of the UE within the network, connected mode mobility management schemes, beam level mobility and beam management. Besides, this paper addresses the challenges and suggest possible solutions for the 5G mobility management. 
Document V discloses a new mobile edge service that enables 3rd party control on intersystem handover. The proposed service allows authorized applications to initiate device pre-registration in the target access network and then based on application-specific policy to initiate intersystem handover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461